Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 12/7/2021. Applicant amended claims 8, 10 – 27, added claim 28; claims 8 – 28 are pending in this application.

Response to Arguments
Applicant in the response filed 12/7/2021 did not address the objection to the specification. As noted in the office action mailed 7/7/2021, the originally filed specification 1/17/2020 appears to be a direct translation of a foreign application. This office action interprets the claims as best understood by the examiner.
As noted above, the application appears to be a direct translation; the terms used in the claims are not clearly defined. The ordinary and customary meaning of the term “mutually rotation-free” is “without relative motion in the rotary direction”, the limitation “an integral rotation state where the operation member rotates together with the rotary shaft based on its moving position and a rotation-free state where the operation member and the rotary shaft are mutually rotation-free” of claim 8 appears, as best understood by the disclosure, to mean both the operation member and the rotary shaft are prevented from rotating as the term “rotation-free” is described in paragraph 13.
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information Disclosure Statement
The information disclosure statement filed 9/9/2021 is acknowledged by the examiner.
Drawings
The drawings are objected to because reference number 27 on figure 1 does not point to any element in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification filed 2/20/2020 appears to be a direct translation. For example it is not clear what applicant is describing in paragraph 26 “size and form of the cross sectional shape of the fitter 33 are con
Applicant' s cooperation is requested in correcting the entire specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 24 – 27, the claims require “an engage convex portion .. protrude outward from the shaft housing .. engage concave portion in an inner side of the operation member.” Examiner is interpreting the limitation “in an inner side”, as per ordinary customary meaning of the term, to mean the extent is concave portions are located within the operation member. Applicant’s original disclosure the rotary shaft (3), not in the inner side of the operation member (6), that engage with convex portions “253a, 253b” protruding from the shaft housing 24. The initial disclosure also discloses two other concave portions “614a, 614b” location in the operation member (6). However these concave portions “614a, 614b” engage with convex portions “613a, 613b” located on the dial body and do not protrude outward from the shaft housing. There is insufficient written description support for the claimed “an engage convex portion .. protrude outward from the shaft housing .. engage concave portion in an inner side of the operation member.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 – 23 recite the limitation "the tip of the rotary shaft".  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting the limitation to mean the end in which the stopped 63 is assembled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 – 23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent document FR 905,035.
Regarding claim 8, the French Patent document discloses An opening and closing valve disposed in a flow passage for a fluid and configured to control flow and interruption of the fluid, comprising: a main body (1) having a valve chamber, an inflow port located upstream of the flow passage and an outflow port located downstream of the follow passage; a valve body (2) housed in the valve chamber and having a flow passage member where the fluid flows, and configured to switch the flow of the fluid by rotating between an open position where the flow passage member connects the inflow port to the outflow port and a closed position where the flow is blocked between the inflow port and the outflow port. The French Patent document also discloses a rotary shaft (3), disposed along a rotation axis of the valve body, with its base end connected to the valve body, an operation member (7) connected to the rotary shaft to operate the rotation of the valve body between the open position and the closed position and a regulation member (5) housed in the main body – at least partially similar to the claimed apparatus - and surrounding the rotary shaft (3) to connect movably in an axial direction to the rotary shaft, so as to move between a regulation position where the rotation of the rotary shaft is prohibited (by means of detents 14 – 16) and regulated and a non- regulation position where the rotation is not regulated, wherein the operation member is connected movably in the axial direction to the rotary shaft so as to enable to switch between an integral rotation state where the operation member (7) rotates together with the rotary shaft based on its moving position and a rotation-free state where the operation member and the rotary shaft are mutually rotation-free, the regulation member being in the regulation position and configured to regulate the rotation of the rotary shaft (3) directly when the operation member (5) and the rotary shaft are in the rotation-free state.
Regarding claim 9, the French Patent document discloses the regulation member (5) is in the regulation position (at detent 14) when the valve body is in the closed position.
Regarding claims 10 – 11, the French Patent document discloses the operation member (7) and the regulation member (6) are in the mutually rotation-free state by means of element 8.

Regarding claims 16 – 23, the French Patent document discloses a biasing member (18) housed in the main body that abuts the regulation member (5) and biases the operation member 7 and the regulation member toward a tip of the rotary shaft (3).
Regarding claim 28, the French Patent document discloses the rotary shaft (3) is surrounded by the biasing member (18) and disposed along the rotation axis of the valve body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753